Citation Nr: 1023810	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  10-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from December 
1968 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence of chronic lymphocytic leukemia until 
many years after service; there is no competent evidence of a 
nexus between the Veteran's chronic lymphocytic leukemia and 
service; a presumption of herbicide exposure is not 
applicable.  

CONCLUSION OF LAW

Service connection for chronic lymphocytic leukemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 , 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a March 2009 VCAA notification letter.  
After review of this letter, the Board finds that VA 
fulfilled the notice requirements under 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.  Further, this letter provided specific 
information regarding what information was needed in order to 
determine whether the presumption of herbicide exposure 
applied to the Veteran's claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  As the March 2009 VCAA 
letter was issued prior to the May 2009 rating decision on 
appeal, the notice was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran asserts that his 
chronic lymphocytic leukemia is due to exposure to herbicide 
exposure.  Specifically, the Veteran contends that his 
service qualifies as service in the Republic of Vietnam 
(RVN).  Based on such service, a presumption of herbicide 
exposure would arise, and based on this presumed exposure, 
service connection would be warranted under 38 C.F.R. 
§ 3.309(e).  The Veteran has not asserted that this 
disability began in service.  Thus, the resolution of this 
appeal is dependent upon whether the Veteran's service 
qualifies for the presumption regulations provided under 
38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 based on herbicide 
exposure.  The private medical records and the April 2008 VA 
Agent Orange Registry examination report contain evidence of 
diagnosis of the disability.  
The Veteran has not asserted any other basis for service 
connection, nor does the evidence otherwise indicate a 
linkage between the Veteran's service and his claimed 
disability.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994)(Notwithstanding presumption provisions, a claimant 
is not precluded from establishing service connection with 
proof of direct causation).  Under these circumstances, there 
is no duty to provide another VA examination, as the medical 
element of the claim on appeal has been substantiated; that 
is, there is a medical diagnosis of chronic lymphocytic 
leukemia.  38 C.F.R. § 3.3159(c)(4).  

The Board is cognizant that the Veteran's representative has 
requested a remand to obtain deck logs, asserting that the 
ship the Veteran was on, the USS Piedmont, may have anchored 
in a harbor of Vietnam for destroyer repair.  The service 
evidence of record, however, already established that the 
ship was near the shore of the Republic of Vietnam for 
approximately ten days, and the evidence details the duties 
of the ship during this week.  There is no reasonable 
possibility that deck logs would detail the duties of the 
Veteran during this week period.  Further, as discussed 
below, based on inconsistent statements, the Board finds that 
the Veteran's statements regarding setting foot on Vietnam 
soil are not credible.  See 38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Chronic lymphocytic 
leukemia is among the diseases listed.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran served in the U.S. Navy during the Vietnam era.  
The DD Form 214 indicates the Veteran was awarded the Vietnam 
Service Medal.  Review of the personnel records indicates 
that the Veteran was aboard a destroyer, the USS Piedmont, 
during the time in question. 

The basis of the Veteran's claims for service connection for 
chronic lymphocytic leukemia rests on the premise the Veteran 
served in the Republic of Vietnam.  The record reveals that 
the Veteran has been diagnosed as having chronic lymphocytic 
leukemia.  The records indicate diagnosis occurred in 2006.

In April 2008, the Veteran underwent an Agent Orange Registry 
examination.  The examiner recorded that the Veteran served 
in the Republic of Vietnam Theater in 1972 with duties in the 
Da Nang Harbor resupplying ships and destroyers.  The 
examiner wrote that the Veteran reported that the he did 
enter the country on one occasion to help carry the mail out 
and back from the Da Nang facility.  Diagnosis was:  
"Chronic lymphocytic leukemia, early control with multidrug 
chemotherapy."

The Veteran submitted a March 2008 letter.  He wrote that his 
exposure to herbicides occurred in the summer of 1972 while 
aboard the USS Piedmont.  The Veteran asserted that the 
exposure was through the contaminated water in the bay, and 
water used on the ship, as well as through air drift of 
contamination.

In his June 2009 notice of disagreement, the Veteran wrote 
that the USS Piedmont was off the coast of Vietnam during the 
spring and summer of 1972.  He wrote that the "ship entered 
anchorage almost every day for a period of approximately 
three months."  He wrote that the waters were extremely 
muddy, noting that there was "a river that flowed into the 
portage and brought large amount of fresh muddy water into it 
especially after a rain storm."  The Veteran further 
described his witnessing the effects of defoliated land.  The 
Veteran asserted that he had health problems since leaving 
service in December 1972.  In his VA Form 9 (Substantive 
Appeal), the Veteran wrote that the USS Piedmont was in 
inland water of Vietnam.  He also reported that he went on a 
launch to pick up mail.  Thus, he reported that his "boots 
were 'on ground.'"

The RO sought evidence regarding the USS Piedmont.  The 
National Personnel Records Center (NPRC) responded that the 
USS Piedmont was in the official waters of the Republic of 
Vietnam from June 29, 1972 to July 8, 1972.  The record 
indicates that the NPRC was unable to determine whether the 
Veteran served in the Republic of Vietnam.  The U.S. Army and 
Joint Services Records Research Center (JSRRC) responded that 
review of the command history of the USS Piedmont revealed 
that the ship departed Subic Bay, Republic of the Philippines 
for Da Nang, Republic of Vietnam, with a mission to re-gun 
destroyers, which were operating off the Vietnam coast.  This 
record indicates that the ship arrived in Da Nang on June 30, 
1972, and after re-gunning five destroyers, departed for 
Subic Bay on July 7, 1972.  This document indicates that 
records such as the deck longs do not normally annotate 
individuals arriving or going ashore on a routine basis.  
Review of the Veteran's personnel records does not provide 
evidence of that the Veteran was on Vietnam soil or in the 
brown waters of Vietnam.

Analysis

As noted above, the Board recognizes that the Veteran's main 
contention is that the presumptive provision should apply in 
his case so that a grant of compensation benefits is in 
order.  The disability at issue was first shown many decades 
after service separation, and there is no evidence that tends 
to link the disability to service without the benefit of the 
presumptive provisions.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  In this regard, the Veteran has indicated 
that he has had health problems since separation from 
service, but he has not asserted that this disability became 
manifest prior to 2006.  In the Veteran's formal claim, he 
indicated the disability was diagnosed in 2006.

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
In essence, the Federal Circuit upheld VA practice of 
requiring a service member's presence at some point on the 
landmass or inland waters of the Republic Vietnam in order to 
benefit from the presumption of herbicide exposure during 
service in the Republic of Vietnam.  Previously, an opinion 
of the General Counsel for VA held that service on a deep-
water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. 
§ 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  

In January 2010, VA issued a document, "Compensation and 
Pension Bulletin" that listed information regarding vessels 
identified as traveling in the "brown waters" of the 
Republic of Vietnam.  The Veteran's ship is not among those 
listed.  The claims file also contains a copy of a February 
2009 VA Compensation & Pension Service Bulletin.  In 
pertinent part, this bulletin indicates that if development 
provided evidence that a blue water veteran served aboard a 
ship that docked on the shores of Vietnam and places the 
veteran aboard the ship at that time, and the veteran 
provides a statement that he went ashore ,this will be 
sufficient evidence to establish a presumption of herbicide 
exposure.  The bulletin clarifies that the evidence must 
indicate that the ship actually docked on shore, and that 
service aboard a ship anchored in an open deep-water harbor 
such as Da Nang is not the same as docking to the shore.  
Evidence of shore docking is required.

Likewise, the VA Adjudication Procedure Manual, M21-1MR, 
contains a note that "[s]ervice aboard a ship that anchored 
in an open deep-water harbor, such as Da Nang, Vung Tau, or 
Cam Rahn Bay, along the RVN coast does not constitute inland 
waterway service or qualify as docking and is not sufficient 
to establish presumptive exposure to herbicides."  The note 
goes on to state that "[e]vidence of shore docking is 
required in order to concede the possibility that the 
veteran's service involved duty or visitation in the RVN."  
See M21-MR, IV.ii.1.H.28.h.

The Veteran has also not asserted that there is competent 
evidence showing that he was exposed to an herbicide agent 
versus a different substance.  That is, the Veteran's 
contention is based on that his service qualifies for 
application of the presumption of exposure of an herbicide 
agent, and that based on this presumed exposure, service 
connection for chronic lymphocytic leukemia is warranted.  
The Veteran has not asserted any other theory of entitlement.  
In this regard, although the Veteran asserted that he was 
exposed through water contamination and air, there is no 
competent evidence that links the diagnosis of chronic 
lymphocytic leukemia to such exposure, and the Veteran is not 
competent to provide an opinion that his cancer is due such 
exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Rather, this appeal is dependent upon 
whether the presumption applies.

In this case, the Board concedes that the Veteran's ship was 
in Da Nang harbor.  Although the representative has asserted 
that additional development is required to ascertain whether 
the ship docked on shore, after review of the record, in the 
Board's judgment, this development is not required.  First, 
the Veteran has never asserted that the ship was anchored to 
the shore.  Second, the research previously completed by the 
service department indicates that the ship was off the shore 
of Vietnam for approximately 10 days (considering that the 
service evidence of records indicates that the ship arrived 
either on June 29, 1972 or June 30, 1972, and left either on 
July 8, 1972 or July 7, 1972), and the ship's duties during 
this time were described.  Thus, the period of time the ship 
was near the shore has been documented.  In these 
circumstances, there is no requirement to research further to 
develop the ships' activities, because the record indicates 
that the ship was re-gunning five destroyers during this 
time.  Thus, the criteria for the Veteran's statements of on 
shore duty to substantiate service in the Republic of 
Vietnam, as outlined in the Bulletin and the M21-MR, are not 
met.  

The Veteran has provided inconsistent statements.  Although 
the Veteran has asserted that the ship was in inland waters, 
he did not provide the basis for finding that the ship was in 
inland waters.  He previously described the ship as being in 
"muddy" waters.  The service records indicate, however, 
that the ship was off the shore in the Da Nang harbor.  
Although he reported that he went to shore to retrieve mail 
in the April 2008 VA examination and in his Substantive 
Appeal, in his March 2009 response to a request for 
information about the sources of his exposure, he did not 
indicate that he went to shore.  In addition, the service 
records indicate that the ship was off the shore of Vietnam 
for approximately ten days (or less).  The Veteran has 
detailed, in the notice of disagreement, that the ship was 
off the shore for approximately three months, or 
approximately 90 days.

The Board finds that the official records of the ships 
movements are more probative with respect to the duties of 
the U.S.S. Piedmont and the length of time it was in the 
offshore waters of Vietnam.  The Veteran's statements about 
setting foot on land, or being exposed by the water and air 
are inconsistent.  In addition, the Veteran's statements 
about his ship being in the offshore waters of Vietnam for 3 
months to be inconsistent with the service records.  For 
these reasons, the Board finds that the statements of the 
Veteran in regard to his duties while on ship off the shore 
of Vietnam are not as credible as the service records.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Thus, the Board finds that the ship was off the shore in blue 
waters for approximately ten days, without the Veteran going 
to shore.  On these findings of fact, service connection for 
chronic lymphocytic leukemia is not warranted.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for chronic lymphocytic leukemia.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Therefore, the benefit of the doubt doctrine 
is not applicable and the claim for service connection for 
chronic lymphocytic leukemia must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

 





ORDER

Service connection for chronic lymphocytic leukemia is 
denied.


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


